United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Reedville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-910
Issued: November 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2009 appellant filed a timely appeal from a January 6, 2009 merit
decision of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On June 20, 2007 appellant, a 61-year-old letter carrier, filed a Form CA-2 claim for
benefits based on occupational disease, alleging that she developed a bilateral carpal tunnel
condition causally related to employment factors. The Office accepted the claim for bilateral
carpal tunnel syndrome. Dr. David Antonio, Board-certified in orthopedic surgery, performed
left carpal tunnel release surgery on September 18, 2007. The Office paid appropriate
compensation for temporary total disability.

On January 24, 2008 Dr. Stephen J. Leibovic, Board-certified in orthopedic surgery,
released appellant to work light duty, for eight hours per day, with restrictions on the use of her
left hand, grasping and weight lifting. Appellant accepted a modified job offer from the
employing establishment as a rural mail carrier, tailored to Dr. Leibovic’s restrictions, on
January 29, 2008.1
In reports dated April 21 and June 9, 2008, Dr. Antonio noted that appellant had
continued complaints of pain from bilateral carpal tunnel syndrome. He stated that her left hand
was approximately the same, but advised that she had severe right hand pain which was
progressively worsening. In his June 9, 2008 report, Dr. Antonio recommended that appellant
reduce her work hours from eight hours a day to six hours per day, though he stated that he had
reviewed her present job description and considered it appropriate. In a work capacity
evaluation dated June 12, 2008, Dr. Antonio reduced appellant’s work hours from eight hours a
day to six hours per day on June 11, 2008.
Appellant submitted a June 20, 2008 Form CA-7 requesting compensation for wage loss
from June 7 to 20, 2008. A June 24, 2008 Time Analysis Form indicated that she worked six
hours on June 12 and 13, 2008 and from June 16 to 20, 2008.
On June 20, 2008 the employing establishment offered appellant a modified job as a rural
mail carrier. The job entailed the identical work restrictions as the job she had accepted and
worked at since January 29, 2008, except for the fact that she would only be required to work for
six hours per day.
On July 8, 2008 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability on June 12, 2008 which was causally related to her accepted
carpal tunnel condition.
In order to determine whether appellant’s current claimed disability was causally related
to her accepted bilateral carpal tunnel condition, whether she was capable of working for eight
hours per day, the Office referred her to Dr. Glenn Spiegler, Board-certified in orthopedic
surgery, for a second opinion examination. In a July 22, 2008 report, Dr. Spiegler stated that the
persistent discomfort and synovitis caused by her median nerve made it difficult for her to
complete her job description. He stated, however, that she was capable of performing everything
in her job description for eight hours per day.2 Dr. Spiegler advised that appellant could work
six hours per day if she were to attend regular physical therapy sessions, but otherwise he would
request an eight-hour workday.

1

The position of modified rural carrier, which appellant accepted, actually entailed sorting and casing mail. It
included the following job duties: casing letter mail with the right hand for 2 hours; answering the telephone for
½ hour; sorting mail with the right hand for 3 hours; miscellaneous paperwork for ½ hour; and casing box mail for
2 hours. The job description included Dr. Leibovic’s restrictions of limited use of the left hand, no lifting exceeding
two pounds and no grasping.
2

Dr. Spiegler stated that he disagreed with appellant’s 70-pound lifting restriction, listed in her job description,
which he opined should be reduced to 25 pounds. The job description provided by the employing establishment,
however, in both the January 29 and June 20, 2008 job offers list only a two-pound limitation.

2

Dr. Spiegler indicated that appellant’s symptoms were likely to improve and even resolve
completely if she was aggressive about her physical therapy; without such an aggressive
approach, however, he advised that she would have limitations on lifting for a prolonged,
perhaps permanent, period. He stated that appellant’s carpal tunnel syndrome had resolved on
the left side, but not the right side. Dr. Spiegler recommended that she undertake aggressive
physical therapy for her left hand and that she should consider carpal tunnel release surgery for
her right hand; he did not believe that her right carpal tunnel syndrome would resolve without
surgery. He estimated that appellant could return to full, regular duty if she underwent
approximately three months of aggressive physical therapy.
By decision dated September 3, 2008, the Office denied appellant’s claim for a
recurrence of disability and her request for wage-loss compensation from June 7 to 20, 2008. It
found that she failed to show that there was a change in the nature and extent of her accepted
carpal tunnel condition or a change in the nature and extent of her light-duty requirements. The
Office stated that Dr. Spiegler’s referral opinion represented the weight of the medical evidence.
In a report dated September 15, 2008, Dr. Antonio stated that he had examined appellant
on that date and advised that her condition remained essentially unchanged. He noted that she
had been examined by Dr. Spiegler and, on the basis of that evaluation, she was returning to light
duty for eight hours per day.
On September 18, 2008 appellant elected to receive retirement benefits from the Office of
Personnel Management (OPM) as of September 28, 2008.
By letter dated October 22, 2008, the Office advised appellant that, a suitable position,
the modified rural carrier job which she began working in January 2008, was available and that,
pursuant to section 8106(c)(2), she had 30 days to either accept the job or provide a reasonable,
acceptable explanation for refusing the offer. It noted that she had elected to receive disability
retirement from OPM and advised her that it would be terminating her compensation based on
her refusal to accept a suitable position which reflected her ability to work as a modified rural
carrier for eight hours per day. The Office stated that if appellant refused the job or failed to
report to work within 30 days without reasonable cause, it would terminate her compensation
pursuant to 5 U.S.C. § 8106(c)(2).3
In a letter dated November 10, 2008, appellant stated that she elected to receive disability
retirement benefits because her bilateral carpal tunnel syndrome precluded her from performing
the modified job. She advised that the job involved mostly sorting and casing mail, which
aggravated her left-sided carpal tunnel condition.
In addition, appellant experienced
considerable pain and discomfort in her right hand and wrist but was apprehensive about
undergoing another carpal tunnel release on her right side because of the continued problems she
was experiencing after having such surgery on her left hand and wrist.
By letter dated November 26, 2008, the Office advised appellant that she had 15 days in
which to accept the position or it would terminate her compensation. Appellant did not respond
within 15 days.
3

5 U.S.C. § 8106(c)(2).

3

By decision dated January 6, 2009, the Office terminated appellant’s entitlement to
compensation benefits on the grounds that she refused an offer of suitable work. It stated that
Dr. Spiegler’s opinion that she could return to light-duty work for eight hours per day constituted
the weight of the medical evidence. The Office stated that appellant could not receive both
workers’ compensation benefits and OPM annuity benefits at the same time. It advised her that
this was not a reasonable justification for refusing to accept the modified rural carrier position.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened to order to justify termination or modification of compensation benefits.4
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.5
Section 10.517(a) of the Federal Employees’ Compensation Act’s implementing
regulations provide that an employee who refuses to work after suitable work has been offered to
or secured for the employee, has the burden of showing that such refusal or failure to work was
reasonable or justified.6 Pursuant to 20 C.F.R. § 10.516, the employee shall be provided with the
opportunity to make such a showing before a determination is made with respect to termination
of entitlement to compensation.7
Once the section 8116(a) of the Act states that, while an employee is receiving workers’
compensation, he or she may not receive salary, pay or remuneration of any type from the United
States, except in return for services actually performed or for certain payments related to service
in the Armed Forces, including benefits administered by the Department of Veterans Affairs
unless such benefits are payable for the same injury or the same death being compensated for
under the Act.8 The implementing regulations provide that a beneficiary may not receive wageloss compensation concurrently with a federal retirement or survivor annuity.9 The beneficiary
must elect the benefit that he or she wishes to receive.10
ANALYSIS
The determination of whether an employee has the physical ability to perform a modified
position offered by the employing establishment is primarily a medical question that must be
4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

20 C.F.R. § 10.517(a).

7

Id. at § 10.516.

8

5 U.S.C. § 8116(a).

9

20 C.F.R. § 10.421(a).

10

Id.

4

resolved by the medical evidence.11 The weight of the medical evidence in this case indicates
that appellant was capable of performing her light-duty job sorting and casing mail and doing
paperwork for eight hours per day. The employing establishment tailored the requirements of
the job in accordance with Dr. Leibovic’s work restrictions; she accepted the job on January 29,
2008 and continued to perform it for eight hours per day until June 12, 2008, when Dr. Antonio
reduced her work hours from eight to six. The Office referred appellant to Dr. Spiegler, who
found that she could return to an eight-hour day at her former position. Appellant was
subsequently examined on September 15, 2008 by Dr. Antonio, who did not express
disagreement with Dr. Spiegler’s opinion and stated that, based on Dr. Spiegler’s examination,
she was returning to modified work for eight hours per day. In the October 22, 2008 letter, the
Office notified appellant of its finding that the light-duty casing and sorting position was suitable
and of the consequences for not accepting a suitable offer. It confirmed that the position
remained available. Appellant rejected the offered position on November 10, 2008 and asserted
that she had retired under OPM on the grounds that she could not work due to her continuing
problems with bilateral carpal tunnel syndrome. The Office, however, properly found in its
January 9, 2008 decision that the weight of the medical evidence rested with Dr. Spiegler’s
July 22, 2008 opinion, which indicated that she was capable of performing the modified job and
returning to work for eight hours per day within the indicated restrictions.
In addition, the Office noted that appellant had elected to receive OPM disability
retirement benefits and retire from the employing establishment on September 18, 2008.
Retirement, however, is not considered an acceptable reason for refusing an offer of suitable
work.12 Therefore, appellant has not established a reasonable or justifiable basis for refusing the
offered position. As the weight of the medical evidence established that she could perform the
duties of the offered position, she did not offer sufficient justification for refusing the position.
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation pursuant to 5 U.S.C. § 8106,13 effective January 6, 2009, as she refused an offer of
suitable work.14 Accordingly, the Board affirms the January 9, 2009 Office decision.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation on the grounds that she refused an offer of suitable work.

11

Robert Dickinson, 46 ECAB 1002 (1995).

12

Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to receive disability retirement benefits
rather than accept a position offered by the employing establishment).
13

20 C.F.R. § 10.421(a); see Franklin L. Bryan, 56 ECAB 310 (2005).

14

Karen L. Yaeger, 54 ECAB 323 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the January 6, 2009 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: November 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

